Title: To Thomas Jefferson from Joseph Carrington Cabell, 20 February 1826
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir
Senate Chamber.
20th Feb. 1826.
On the next page you will find the vote of the Senate on the passage of your bill. Of the four senators who voted against it, two were carried off by their aversion to Lotteries. The Bill was committed at 12. I asked leave for the committee to sit during the session of the house. We reported at 1— & passed the Bill instanter. If the House of Delegates had not adjourned on account of the death of a member, the passage of the bill would have been communicated by special message. It is now a law of the land. I sincerely wish your health may be better than it was when you last wrote me. I have prepared as you suggested in your last an Amendatory act relative to the Colleges, which has been approved by all to whom I have shewn it. In this number, are included four out of five of the Judges of the Court of Appeals. I shall wait on Mr Taylor to-morrow & ask him to introduce it. Your former Collegiate bill is the basis of the plan. I fear it is too late in the session to carry it. I will however get it printed, and pave the way for future success, should we fail now.I am, dear Sir, ever faithfully yoursJoseph C. Cabell